Citation Nr: 1528752	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  12-01 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, including as due to sleep disorientation.

2.  Entitlement to service connection for a low back disability, variously claimed as degenerative joint disease of the lower back with bilateral claudication.

3.  Entitlement to service connection for a genitourinary disability, including urinary incontinence and erectile dysfunction secondary to hypogonadism, claimed as kidney problems and chronic prostatitis.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs




ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from September 1974 to January 1975.

This case comes to the Board of Veterans' Appeals (Board) on appeal from March 2010 and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The March 2010 rating decision denied service connection for low back and genitourinary disabilities and the January 2011 decision continued those denials and denied service connection for a nervous disorder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a signed statement dated March 3, 2015, the Veteran noted that he was scheduled to appear at a hearing before a Veterans Law Judge that day.  He reported that he did not drive and his driver cancelled.  He requested to be rescheduled for another Board hearing.  The Veterans Law Judge scheduled to conduct the hearing has found good cause for the Veteran's failure to appear for the hearing and has granted the motion to reschedule the hearing.  38 C.F.R. § 20.700(d) (2014). 

Accordingly, the case is REMANDED for the following action:

Provide the Veteran an opportunity for a hearing before the Board conducted at the RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

